 Case 2:19-cv-08612-PSG-JC Document 166 Filed 10/23/20 Page 1 of 1 Page ID #:3448

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.       CV 19-8612 PSG (JCx)                                         Date   October 23, 2020
 Title          Relman Colfax PLLC v. Fair Housing Council of San Fernando Valley, et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court DENIES the ex parte application

       Before the Court is an ex parte application to extend the deadline to oppose a motion for
summary judgment filed by pro se Defendant/Counter-Claimant Mei Ling (“Ling”). The Court
finds the matter appropriate for decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-
15. After considering the moving papers, the Court DENIES Ling’s ex parte application

        The law on ex parte applications is well settled in this District. In order to justify ex
parte relief, the moving party must establish (1) that its cause will be irreparably prejudiced if
the underlying motion is heard according to regular noticed procedures; and (2) that it is without
fault in creating the crisis that requires ex parte relief, or that the crisis occurred as a result of
excusable neglect. See Mission Power Eng’g Co. v. Cont’l Cas. Co., 883 F. Supp. 488, 492
(C.D. Cal. 1995). As the Court’s standing order indicates, ex parte requests will only be
entertained by the Court for extraordinary situations. See Standing Order ¶ 10.

        Ling has not shown that her cause will be irreperably prejudiced or that she was without
fault in creating the need for an extension of the upcoming opposition deadline, which she has
known about for many weeks. Accordingly, the Court DENIES Ling’s ex parte application.

         IT IS SO ORDERED.




CV-90 (10/08)                                CIVIL MINUTES - GENERAL                                   Page 1 of 1
